Exhibit (10)(AJ)




Non-Employee Director Compensation




 
Type of Compensation

 
Amount

Annual Retainer

$25,000

Additional Monthly Retainer for Non-Employee Chairman

$  8,333

Board Attendance Fee per Meeting

$  1,500

Committee Attendance Fee per Meeting

$  1,000

Annual Retainer for Committee Chair (1)

$  6,000/9,000

Deferred Stock Units (2)

$30,000

Other Compensation

(3)




______________




(1)

The chair of the Audit Committee and the chair of the Compensation and Personnel
Development Committee receive an annual retainer of $9,000; the chairs of the
other committees receive an annual retainer of $6,000.  




(2)

Each non-employee director continuing to serve on the Board of Directors of the
Registrant after each annual meeting of stockholders receives an automatic grant
of Deferred Stock Units under the Directors’ Deferred Stock Unit Plan equal to a
value of $30,000 on the date of grant.  A Deferred Stock Unit is the right to
receive, without payment to the Company, one share of common stock of the
Company.  The Deferred Stock Units have a dividend equivalent feature, which
provides for payment of cash dividends when and if cash dividends are paid on
the outstanding common stock.  The Company is seeking stockholder approval, at
the April 2007 annual meeting, to increase the value of such automatic Deferred
Stock Unit awards to $50,000.




(3)

Directors are reimbursed for out-of-pocket expenses.  A non-employee director
who serves on both the Harleysville Group and Harleysville Mutual boards
receives only one retainer and, if the boards or the same committees of
Harleysville Group and Harleysville Mutual meet on the same day, the
non-employee director receives only one attendance fee.  In either situation,
the retainer or attendance fee is allocated equally to Harleysville Group and
Harleysville Mutual.  






